Citation Nr: 0311899	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION


The veteran had active service from February 25, 1965 to 
April 23, 1965.

In a February 1985 decision, the Board of Veterans' Appeals 
(Board) denied service connection for an acquired psychiatric 
disability.  More recently, an October 1995 rating decision 
determined that no new and material evidence had been 
received to reopen the claim.  The veteran did not appeal 
that decision and it became final.  The October 1995 decision 
is the most recent final decision on the matter.  

The current appeal arises from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, that determined that new 
and material evidence had not been submitted.  Following 
receipt of additional medical evidence that was submitted 
along the veteran's notice of disagreement, the RO issued a 
statement of the case in which it found new and material 
evidence, but then determined that the claim was not well 
grounded.   

The veteran testified before a RO hearing officer in November 
2000 and before the undersigned member of the Board in August 
2001.  


FINDINGS OF FACT

1.  By rating decision dated in October 1995, the RO denied 
an application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability.  

2.  The RO properly notified the veteran of the October 1995 
determination and he did not appeal; the October 1995 
decision became final.

3.  Evidence received at the RO subsequent to the October 
1995 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, which determined that 
new and material evidence was not submitted, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for an acquired psychiatric 
disability and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, the most recent application to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability was denied in an October 1995 
RO rating decision that became final absent further timely 
appeal.  Pursuant to 38 U.S.C. § 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.1103 (2001); see 
also VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the October 
1995 RO rating decision consists of service medical records 
(SMRs), VA inpatient and outpatient treatment reports, 
private medical records, a DD Form 214, and claims and 
statements of the veteran.  Some of these are briefly 
discussed below.

The veteran's SMRs reflect that he underwent an enlistment 
examination on February 25, 1965.  The report reflects no 
relevant abnormality.  During the examination, the veteran 
completed a medical history questionnaire, reporting that he 
was in good health; however, he checked "yes" to a history 
of depression or excessive worry, and he checked "yes" to 
nervous trouble of any sort".  With respect to these 
disclosures, the examiner noted that the veteran had 
previously quit school and felt mixed up but did not require 
any treatment.  The examiner found the veteran to be 
qualified for enlistment and marked the veteran as "normal" 
for any psychiatric disorder.  The psychiatric portion of the 
examination form specifically required the examiner to 
"specify any personality deviation".  

According to a February 27, 1995, hospital report, the 
veteran did not like the Air Force after one day of basic 
training and he lacerated his wrists in order to hasten his 
discharge.  The report notes that the veteran was an 
immature, impulsive person who was quite frank about a lack 
of any serious suicidal intent.  The report notes that there 
was no evidence of depression, psychosis, or neurosis, but a 
serious characterological problem was present.  His insight 
and judgment both appeared to be impaired.  

The veteran was discharged from the hospital on March 1, 
1965.  His stay had been unremarkable and there was no 
evidence of depression.  No medication was necessary.  The 
final diagnoses were emotionally unstable personality, 
chronic, severe, manifested by immaturity, impulsivity; 
difficulty with school and job adaptation; difficulty with 
authority figures; and, suicidal gesture.  The veteran was 
felt to be under mild stress and his predisposition was felt 
to be severe ("predisposition" is defined as a latent 
susceptibility for disease which may be activated under 
certain circumstances, as by stress, Dorland's Illustrated 
Medical Dictionary 1346 (28th ed. 1994)).  The disorder was 
determined to be not a line of duty injury, and "EPTS" was 
indicated.  

On April 15, 1965, the veteran underwent a separation 
examination during which he reported that he felt that his 
health was fair.  He again checked "yes" to history of 
depression or excessive worry and "yes" to nervous trouble 
of any sort.  He checked "no" to a history of excessive 
drinking habit.  An examiner noted that the veteran had been 
hospitalized from February 27th to March 10th for emotionally 
unstable personality, chronic, moderate.  The examiner noted 
that there was no other significant illness or injury during 
the veteran's term of service and there was no aggravation of 
pre-existing conditions.  

In April 1979, the veteran submitted his first service 
connection claim for "nerves".  The RO denied the claim in 
May 1979, noting that the only diagnosis was an emotionally 
unstable personality and that there was no aggravation of a 
preexisting condition.  The RO subsequently received a VA 
hospital report of an admission from April to May 1979 for 
alcoholism.  Diagnoses of passive aggressive personality 
disorder and other possible drug use were also given.  

The RO received private medical reports dated in the 1970s 
and 1980s.  Some of these reports note a longstanding history 
of alcohol and psychiatric problems, but do not specifically 
mention a date of onset or a relationship to active service.  
In December 1983, the RO again denied the service connection 
claim and the veteran appealed.  

In September 1984, the veteran testified that at the time of 
enlistment he had no nervous condition and that serious 
problems arose after he entered active service.  He reported 
that he had been an alcoholic for 10 years.  

In February 1985, the Board determined that an acquired 
psychiatric disability was not present in service and that a 
personality disorder was diagnosed in service.  Service 
connection was denied.  

In March 1995, the veteran submitted additional VA outpatient 
treatment reports and claimed service connection for major 
depressive disorder.  Among the reports submitted is a 1986 
VA hospital report that reflects Axis I diagnoses of organic 
affective disorder and chronic alcohol dependence.  The 
report states "no diagnoses" on Axis II.  This and other 
reports reflect that the veteran appeared to be depressed.  
According to private medical records, a June 1987 report 
suggests major depression and a diagnosis of schizophrenia 
was given in 1988.  In October 1995, the RO determined that 
no new and material evidence had been submitted.  The RO 
notified the veteran of that decision by letter dated in 
October 1995.  He did not appeal.  

The Board must next review the evidence submitted since the 
October 1995 decision to determine whether any of it is new 
and material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

In February 1999, the veteran requested that the claim be 
reopened.  He submitted a January 1999 VA treatment note that 
contains a diagnosis of major depression.  He also submitted 
a letter from a VA psychiatrist who felt that psychiatric 
symptoms that first became manifested after active service 
might have arisen during active service and that the veteran 
apparently did not have such symptoms prior to active 
service.  The psychiatrist explained that the absence of 
symptoms within 12 months of separation did not exclude the 
possibility that symptoms were developing during that time.  

The Board notes that to the extent that VA had earlier denied 
the service connection claim based on the premise that the 
only mental disorder shown during active service was a 
preexisting personality disorder and that no other 
psychiatric disorder arose during active service, any new 
evidence to the contrary could bear directly and 
substantially upon the specific matter under consideration.  
Thus, because the VA psychiatrist has suggested the 
possibility that a psychiatric disability did arise during 
active service, this evidence is neither cumulative nor 
redundant and, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Secretary must therefore reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio, supra.



ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  To this extent only, the appeal is 
granted.   


REMAND

In January 2003, the Board undertook further development of 
the issue pursuant to 38 C.F.R. § 19.9(a)(2).  In May 2003, 
38 C.F.R. § 19.9(a)(2), was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003). 

Since the most recent supplemental statement of the case 
(SSOC), the Board has received additional evidence on the 
matters on appeal.  The veteran has not waived his right to 
initial RO consideration of the evidence.  Where the veteran 
does not waive his right to initial RO consideration of the 
evidence, the Board may no longer issue decisions prior to RO 
consideration of the evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review the additional 
evidence and readjudicate the service 
connection claim.  In so doing, the RO 
should carefully consider and assess the 
probative weight of each item of 
evidence.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, if any.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section below entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 



